                                                                Case 3:19-cv-02573-EMC Document 280 Filed 03/09/20 Page 1 of 4



                                                          1    HOLLAND & KNIGHT LLP
                                                               Neal N. Beaton (pro hac vice)
                                                          2    Email: neal.beaton@hklaw.com
                                                               31 West 52nd Street
                                                          3    New York, NY 10019
                                                               Telephone (212) 513-3470
                                                          4    Facsimile (212) 385-9010

                                                          5    Additional Counsel Listed on Signature Page

                                                          6    Attorneys for Defendant
                                                               JAPAN TOBACCO INC.
                                                          7
                                                          8                                 UNITED STATES DISTRICT COURT

                                                          9                              NORTHERN DISTRICT OF CALIFORNIA

                                                          10                                   SAN FRANCISCO DIVISION

                                                          11
                                                                PETER STALEY; et al.                         Case No. 3:19-cv-02573-EMC
                                                          12
                       400 South Hope Street, 8th Floor




                                                                              Plaintiffs,                    JAPAN TOBACCO INC.’S RESPONSE TO
Holland & Knight LLP




                                                          13
                           Los Angeles, CA 90071




                                                                                                             PLAINTIFFS’ ADMINISTRATIVE
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                                v.                                           MOTION TO FILE UNDER SEAL
                                                          14
                                                                GILEAD SCIENCES, INC.; et al,                [Declaration of A. Shively filed concurrently]
                                                          15
                                                                              Defendants.
                                                          16                                                 Judge:         Honorable Edward M. Chen
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                               JAPAN TOBACCO INC.’S RESPONSE TO                             Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ ADMINISTRATIVE MOTION
                                                               TO FILE UNDER SEAL
                                                                 Case 3:19-cv-02573-EMC Document 280 Filed 03/09/20 Page 2 of 4


                                                          1            Pursuant to Local Rule 79-5(e)(1) of the U.S. District Court for the Northern District of

                                                          2    California, Japan Tobacco Inc. (“JT”) respectfully submits this response and declaration in support

                                                          3    of Plaintiffs’ Administrative Motion to Seal [Dkt. 276] and seeks an order filing under seal, or

                                                          4    redacting portions of, Plaintiffs’ Motion for Leave to Seek Reconsideration [Dkt. 277] and the 2003

                                                          5    License between Gilead and JT, which was filed as Exhibit 2 to the Declaration of Eamon Kelly in

                                                          6    support of Plaintiffs’ Motion for Leave [Dkt. 276-5].

                                                          7            JT seeks to seal the 2003 License, and Plaintiffs’ discussion of the terms of that document in

                                                          8    their Motion for Leave, as it reveals highly confidential information, including proprietary material,

                                                          9    non-public commercial strategy, and sensitive pricing information. Importantly, the 2003 License is

                                                          10 not a basis for Plaintiffs’ allegations against JT or Gilead in the operative complaint. JT’s request to
                                                          11 seal is supported by a declaration from Ashley Shively (“Shively Decl.”), a person knowledgeable
                                                          12 about the contents of the document.
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP




                                                                                                           ARGUMENT
                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14           The Court may enter an order sealing court records upon a request that “establishes that the

                                                          15 document, or portions thereof, are privileged, protectable as trade secret, or otherwise entitled to
                                                          16 protection under the law” and that is “narrowly tailored.” Local Rule 79-5(b). The Ninth Circuit starts
                                                          17 with a “presumption in favor of access” to judicial records. Kamakana v. City & Cnty. of Honolulu,
                                                          18 447 F.3d 1172, 1178 (9th Cir. 2006). But this right is not absolute, and courts must balance the
                                                          19 interests of the public and the party seeking to keep certain judicial records under seal. Id. at 1178-
                                                          20 79. A party can overcome the presumption of access to judicial records by providing “compelling
                                                          21 reasons” for sealing. Id. at 1179. In the Ninth Circuit, “[c]ompelling reasons to seal may exist when
                                                          22 sealing prevents judicial documents from being used ‘as sources of business information that might
                                                          23 harm a litigant’s competitive standing,’ such as ‘the pricing terms, royalty rates, and guaranteed
                                                          24 minimum payment terms’ of a licensing agreement.” Regents of the Univ. of Cal. v. Chen, No. 16-
                                                          25 cv-7396-EMC, 2018 U.S. Dist. LEXIS 71360, at *3 (N.D. Cal. Apr. 27, 2018) (Chen, J.) (quoting In
                                                          26 re Electronic Arts, 298 F. App’x 568, 569-70 (9th Cir. 2008).
                                                          27           The 2003 License between Gilead and JT is not a basis for any of the allegations in Plaintiffs’

                                                          28 Corrected Consolidated Class Action Complaint (“Complaint”). On March 3, 2020, the Court issued
                                                                                                                 -1-
                                                               JAPAN TOBACCO INC.’S RESPONSE TO                                     Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ ADMINISTRATIVE MOTION
                                                               TO FILE UNDER SEAL
                                                                 Case 3:19-cv-02573-EMC Document 280 Filed 03/09/20 Page 3 of 4


                                                          1    its Order Granting in Part and Denying in Part Defendants’ Motions to Dismiss. That Order largely

                                                          2    disposed of Plaintiffs’ claims against JT. See Dkt. 273. The next day, Plaintiffs filed a Motion for

                                                          3    Leave to Seek Reconsideration and point to the 2003 License as supporting the relief they seek. JT

                                                          4    will oppose reconsideration by the deadline set by the Court.

                                                          5            Public disclosure of the 2003 License is inappropriate at this juncture, while Plaintiffs’ Motion

                                                          6    is pending and the 2003 License is not at issue in the case. In any event, disclosure of the terms of the

                                                          7    2003 License could cause JT (and Gilead) competitive harm by giving competitors and other parties

                                                          8    an advantage in product pricing, regulatory strategies, or future license negotiations. See, e.g., Hadley

                                                          9    v. Kellogg Sales Co., No.16-cv-04955-LHK, 2018 U.S. Dist. LEXIS 224314, at *6-7 (N.D. Cal. Sept.

                                                          10 5, 2018) (granting motion to seal information regarding “business strategies and internal decision
                                                          11 making, product formulations, and confidential finances”); Philips v. Ford Motor Co., No. 14-CV-
                                                          12 02989-LHK, 2016 U.S. Dist. LEXIS 176826, at *11 (N.D. Cal. Dec. 20, 2016) (“The Court finds that
                       400 South Hope Street, 8th Floor




                                                          13 the need to avoid competitive disadvantage in contract negotiations and undercutting by competitors
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14 is a compelling reason that justifies sealing specific pricing and cost information.”).
                                                          15                                              CONCLUSION

                                                          16           For the foregoing reasons, JT respectfully requests that the Court grant Plaintiffs’

                                                          17 Administrative Motion to Seal, place the 2003 License under seal in its entirety and also seal the
                                                          18 narrowly-tailored portions of Plaintiffs’ Motion for Leave. Plaintiffs have indicated that they take no
                                                          19 position as to the sealing. Dkt. 276 at 1.
                                                          20
                                                          21 Dated: March 9, 2020                             HOLLAND & KNIGHT LLP
                                                          22
                                                                                                              By: /s/ Ashley L. Shively
                                                          23
                                                                                                                 Ashley L. Shively (pro hac vice)
                                                          24                                                     Attorneys for Defendant
                                                                                                                 JAPAN TOBACCO INC.
                                                          25
                                                          26
                                                          27 Additional Counsel for Defendant Japan Tobacco Inc.:
                                                          28
                                                                                                                  -2-
                                                               JAPAN TOBACCO INC.’S RESPONSE TO                                      Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ ADMINISTRATIVE MOTION
                                                               TO FILE UNDER SEAL
                                                               Case 3:19-cv-02573-EMC Document 280 Filed 03/09/20 Page 4 of 4

                                                               Jerome W. Hoffman (pro hac vice)      Thomas J. Yoo (SBN 175118)
                                                          1    Email: jerome.hoffman@hklaw.com       Email: thomas.yoo@hklaw.com
                                                          2    50 N. Laura Street, Suite 3900        400 S. Hope St., 8th Floor
                                                               Jacksonville, FL 32202                Los Angeles, CA 90071
                                                          3    Telephone (904) 353-2000              Telephone (213) 896-2400
                                                               Facsimile (904) 358-1872              Facsimile (415) 896-2450
                                                          4
                                                               John Kern (SBN 206001)
                                                          5    Email: john.kern@hklaw.com
                                                          6    Ashley L. Shively (SBN 264912)
                                                               Email: ashley.shively@hklaw.com
                                                          7    50 California Street, Suite 2800
                                                               San Francisco, CA 94111
                                                          8    Telephone (415) 742-6970
                                                               Facsimile (415) 743-6910
                                                          9
                                                          10
                                                          11
                                                          12
                       400 South Hope Street, 8th Floor




                                                          13
Holland & Knight LLP

                           Los Angeles, CA 90071

                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                          15
                                                          16
                                                          17
                                                          18
                                                          19
                                                          20
                                                          21
                                                          22
                                                          23
                                                          24
                                                          25
                                                          26
                                                          27
                                                          28
                                                                                                   -3-
                                                               JAPAN TOBACCO INC.’S RESPONSE TO                   Case No. 3:19-cv-02573-EMC
                                                               PLAINTIFFS’ ADMINISTRATIVE MOTION
                                                               TO FILE UNDER SEAL
